Title: From George Washington to the Massachusetts Senate and House of Representatives, 9 July 1789
From: Washington, George
To: Massachusetts Senate and House of Representatives



Gentlemen,
New York July 9th 1789

Your Address, with which I have been honored, has made a most sensible impression upon me. That my acceptance of the Presidency of these United States should have given joy to the people of Massachusetts—and that my conduct through our late arduous struggle for Liberty and Independence hath met the approbation of the Citizens of that Commonwealth will be considered by me, as among the most pleasing circumstances of my life.
In executing the duties of my present important station I can promise nothing but purity of intentions—and in carrying these into effect, fidelity and diligence; if these, under the guidance of a superintending Providence, shall continue to me the approbation and affection of my fellow-citizens of the Union, it will be the highest gratification and the most ample reward that my mind can form any conception of in this life.
The adoption of the present Government by so large a majority of the States, and their Citizens—and the growing dispositions which are discoverable among all descriptions of men to give support and energy to it, are indications of its merit—auspicious of the future greatness and welfare of the Empire which will grow under it—and is the foundation on which I build my hopes of public felicity; the best efforts of mine towards the accomplishment of these great and glorious objects can only be secondary.
For the Benedictions you have been pleased to implore the Parent of the Universe on my person and family I have a grateful

heart—and the most ardent wish that we may all, by rectitude of conduct and a perfect reliance on his beneficience, draw the smiles of Heaven on ourselves and posterity to the latest generation.

Go: Washington

